Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office action is in response to App# 16632426 filed 01/20/2020
Status of Claims
Claims 1-15 are currently pending and have been rejected as follows.
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
IDS
The information disclosure statement filed on01/20/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 
Making the record clear - Claim Interpretation under MPEP 2181
Claims 10-14 are “system” claims with Independent “system” Claim 10 reciting:
      	- “data collection unit” read in light of Original specification ¶ [0027] 1st sentence as structure in the form of “portable computing device, such as, but not limited to, a smartphone (e.g., Android or iOS based), a tablet (e.g., an iPad), a PDA, laptop, or any other handheld device”. Thus “data collection unit” does not appear to be a generic placeholder thus failing the 1st prong of 35 SUC 112(f). Even if “data collection unit” would be somehow construed as a generic placeholder, it is further “connected to” or modified by “a computer network” as a sufficient structure represented by a network of computers when read in light of Original Specification ¶ [0029], thus failing the third prong of 112(f).
	 - “central server” which is clearly structure and thus not generic placeholder,
with the subsequent “database” and “processing module” “compris[ed]” or modified by such “central server” structure, and thus failing the third prong to be interpreted as 112(f). 
Claims 11-14 are dependent and further narrow the “data collection unit” and “processing module” which have been already found above as not invoking 112(f). 
Based on MPEP 2181 investigation it is believed that claims 10-14 do not invoke 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 1, 10, 15 are independent, each reciting among others:
	- “…capture / capturing object data related to actual resources utilized for a selected activity in the worksite”;
	- “…the BIM files comprising historic data about consumed resources for multiple activities in the worksite”
	- “[…]”
	- “estimate/estimating, using a prediction model, required resources for the selected activity by extrapolating the historic data related to consumed resources associated with the one or more other activities”;
	-“calculate / calculating a variance between the estimated required resources and actual resources utilized for the selected activity”;

rendering each of said claims vague and indefinite because it is unclear if
	* “actual resources” subsequently recited at “calculate” limitation relates back to
	* “actual resources” antecedently recited at “capture” / “capturing” limitation, 
- also -
rendering each of said claims vague and indefinite because it is unclear if
	* “consumed resources” subsequently recited at “estimate/estimating” limitation
relates back to
	* “consumed resources” antecedently recited at “BIM files comprising historic data” limitation. 

Claims 1, 10, 15 are recommended to be amended as example only to recite among others
	- “…capture / capturing object data related to actual resources utilized for a selected activity in the worksite”;
	- “…the BIM files comprising historic data about consumed resources for multiple activities in the worksite”
	- “[…]”
	- “estimate/estimating, using a prediction model, required resources for the selected activity by extrapolating the historic data related to the consumed resources associated with the one or more other activities”;
	-“calculate / calculating a variance between the estimated required resources and the actual resources utilized for the selected activity”;

Claims 2-9 are dependent and rejected upon parent independent Claim 1.
Claims 11-14 are dependent and rejected based upon parent independent Claim 10.
Clarifications and/or corrections are required.
















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
describe or set forth the abstract idea below except where strikethrough: 
  “…managing resources in a worksite, comprising”: (independent Claim 1) /
  “…managing resources in a worksite, comprising: (independent Claim 10) / 
  “…managing resources in a worksite…(independent Claim 15)
	/ “
-“capture object data related to actual resources utilized for a selected activity in worksite”; 
         / “
	- “accessing,; 
 	/ “ /:	
	- “identifying, from the BIM  
	- “estimating, using a prediction model, required resources for the selected activity by extrapolating the historic data related to consumed resources associated with the one or more other activities”; 
	- calculating a variance between the estimated required resources and actual resources utilized for the selected activity; “and”
	- “providing an output based on the calculated variance”
(independent Claims 1, 10, 15)
	“ (dependent Claim 10) / wherein providing the output comprises (dependent Claim 2 ) / refining the prediction model based on the calculated variance”      (dependent Claims 2, 11)
	“wherein the object data is captured by feeding, ” / “
feed one or more parameters about the selected activity”
(dependent Claims 3, 12)
  “”            
(dependent Claims 4, 13)
         - “refined prediction model is utilized” (dependent Claim 5) / “ (dependent Claim 14) “to generate suggestions for procurement of resources for the activities in the worksite”           
(dependent Claims 5, 14)
	- “wherein the BIM 
	- “wherein the refined prediction model is utilized to generate suggestions for procurement of resources in consideration of one or more of the time variation of: cost of resources, quality of resources, and availability of resources”
(dependent Claim 6)
        -   “wherein the updated BIM 
(dependent Claim 7)
	- “wherein the provided output is utilized to benchmark different BIM models available for the worksite”             (dependent Claim 8)
	- “wherein the one or more parameters comprises information about quality of resources utilized for the selected activity”, “and” 
	- “the captured object data is utilized to benchmark vendors associated with the selected activity based on the available information about the quality of resources utilized”                                           
(dependent Claim 9)
  Said limitations recite, describe or set forth multiple groupings of the abstract idea1, when tested per MPEP 2106.04(a) last ¶. Specifically, except where strikethroughs above, said limitations fall within the abstract grouping of “Certain Methods of Organizing Human Activities” including interactions of business relationships [here “managing resources in a worksite”, “capturing object data related to actual resources utilized for a selected activity in worksite”; “identifying”, “other activitie(s) similar to the selected activity” at independent Claims 1, 10, 15, “actual resources utilized for selected activity” at independent Claims 1, 10, 15 & dependent Claims 4, 13; “benchmark vendors associated with selected activity based on available information about quality of resources utilized” - dependent Claim 9], and other commercial interactions [here “manage schedule for delivery of resources for multiple activities in worksite” at dependent Claim 7] and fundamental economic practice & principles [“generate suggestions for procurement of resources for activities in worksite” at dependent Claims 5, 14, “historic data about time variation of: cost of resources, quality of resources, availability of resources to generate suggestions for procurement of resources in consideration of time variation of: cost of resources, quality of resources, and availability of resources” at dependent Claim 6; “quality of resources utilized for the selected activity”, at dependent Claim 9]. MPEP 2106.04(a)(2) II. Said “Certain Methods of Organizing Human Activities” are achieved through equally abstract “Mathematical Relationships” expressed in words [“estimate using prediction model, required resources for selected activity by extrapolating historic data related to consumed resources associated with other activitie(s)”; “calculate variance between estimated required resources & actual resources utilized for selected activity” at independent Claims 1,10,15; “refine prediction model based on calculated variance” at dependent Claims 2, 11; “feed parameter(s) about selected activity”-dependent Claims 3, 12; “aggregate captured object data related to actual resources” dependent Claims 4,13]. See MPEP 2106.04(a)(2) I.  
---------------------------------------------------------------------------------------------------------------------	
	This judicial exception is not integrated into a practical application2 because 
the additional computer-based elements of as initially strikethrough above, are merely used to apply the abstract idea. see MPEP2106.04(d) citing MPEP 2106.05(f). The fact that independent Claim 15 require a “processor” for “managing resources in a worksite”,
and that Claims 10-14 similarly require “processing module” to apply abstract business method and algorithm as identified above does not integrate said abstract exception into a practical application3. Similarly, under broadest reasonable interpretation, the accessing/access, over computer network, database comprising Building Information Modelling (BIM) files for the worksite” at independent Claims 1, 15, and similar recitation of “central server comprising: database accessible over computer network & comprising Building Information Modelling (BIM) files for the worksite” at independent Claim 10, represent mere invocation of computers as tools to perform economic [here “procurement”, “vendor benchmarking”, “cost” and “delivery” “of resources” etc.] or other tasks [above] to receive (here through “data collection unit” to “capture” also “access, over computer network, a database”, “feed, using data collection unit connected to computer network, parameter(s)”), store (here “server with database to comprise”), or transmit data (here “processing module configured to provide output”)4 and to monitor audit log data executed (here “identify, from BIM files, other activitie(s) similar to selected activity”) on a general-purpose computer (here “processing module configured to”)5. MPEP 2106.05(f)(2). Even if actually claimed, an improvement to the quality and organization of information added to a database, would not integrate the abstract idea into a practical application6 as stated at MPEP 2106.05(a).
	Alternatively, the additional computer-based elements [strikethrough above] could also be viewed to merely link the abstract idea [above] to a field of use or technological environment. For example limiting the combination of collecting, analyzing and outputting information [above] as well as specifying that abstract monitoring audit log data relates to transactions or activities [here “Building Information Modelling (BIM) files”] executed in a computer environment [above as “central server comprising: database accessible over computer network”, “processing module”] represents such narrowing that does not integrate abstract idea into practical application. MPEP2106.04(d) citing MPEP2106.05(h). 
---------------------------------------------------------------------------------------------------------------------	
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception7 because as shown above, the additional computer-based elements merely apply the already recited abstract idea, 
        	* MPEP 2106.05(d) II finding that receiving or transmitting data over a network as well as storing and retrieving information in memory8 and electronic recordkeeping9  [akin to “central server comprising: database accessible over computer network & comprising Building Information Modelling (BIM) files for the worksite” at independent Claim 10 and “access, over computer network, database comprising Building Information Modelling (BIM) files” at independent Claims 1, 15] are well-understood, routine or conventional.
	* MPEP 2106.05(d) I (2) is alternatively relied upon by Examiner, as needed, to point evidence at the Applicant’s Original Disclosure. Specifically Examiner points to
	- Original Spec. ¶ [0015] 2nd sentence: “It will be apparent, however, to one skilled in the art that the present disclosure can be practiced without these specific details”.
	- Original Spec. ¶ [0017] “The present disclosure implements a computer program which embodies the functions described herein and illustrated in the appended flow charts. The processes and operations performed by the computer include the manipulation of signals by a processing unit or remote server and the maintenance of these signals within data structures resident in one or more of the local or remote memory storage devices. Such data structures impose a physical organization upon the collection of data stored within a memory storage device and represent specific electrical or magnetic elements. These symbolic representations are the means used by those skilled in the art of computer programming and computer construction to most effectively convey teachings and discoveries to others skilled in the art”. 
	- Original Spec. ¶ [0018] “Embodiments of the present disclosure relates to a computer code stored on a media for performing various computer-implemented operations. The media and computer code may be those specially designed and constructed for the purposes of the present disclosure, or they may be of the kind well known and available to those having skill in the computer software arts. Examples of computer-readable media include, but are not limited to: magnetic media such as hard disks, floppy disks, and magnetic tape; optical media such as CD-ROMs, DVDs and holographic devices; magneto-optical media; and hardware devices that are specially configured to store and execute program code, such as application-specific integrated circuits ("ASICs"), programmable logic devices ("PLDs") and ROM and RAM devices. Examples of computer code include machine code, such as produced by a compiler, and files containing higher-level code that are executed by a computer using an interpreter. For example, an embodiment of the invention may be implemented using a general programming language, JAVA®, C++, or anotherWO 2019/021300 PCT/IN2018/050311 object-oriented or non-object-oriented programming language and development tools. Another embodiment of the invention may be implemented in hardwired circuitry in place of, or in combination with, machine-executable software instructions”. 
	- Original Spec. ¶ [0019] 2nd sentence: “a skilled programmer would be able to write such a computer program to implement the disclosed invention without difficulty based on the flow charts and associated description in the application text”
	- Original Spec. ¶ [0022] 1st -2nd sentences: “In accordance with an embodiment, the system 100 is based on Building Information Modelling (BIM), which is also sometimes referred to as "building information model." BIM is generally used in large construction projects and generally provides a three-dimensional (3D) design of the structures at the worksite 10”.
	- Original Spec. ¶ [0025] last sentence: “It may be contemplated by a person skilled in the art that the techniques described above are based on machine learning and artificial intelligence techniques which” [even if claimed] are well known in the art”;
	- Original Spec. ¶ [0028] 2nd sentence disclosing the “central server” as commercially available “web servers: ApacheTM, Node.js”.
	Claims 1-15 although directed to statutory categories (“methods” or processes, “system” or machine) they still recite, or at least set forth or describe the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible. 
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 8, 10-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Seo Sung-Mok et al, US 20170123386 A1 hereinafter Seo Sung-Mok in view of
	* Kulusjarvi et al, US 20140164072 A1 hereinafter Kulusjarvi. 

Claims 1, 10, 15 Seo Sung-Mok teaches or suggests: 
	“A method for managing resources in a worksite, comprising”: /
	“A system for managing resources in a worksite, comprising: / 
	“A computer-implemented method for managing resources in a worksite, the computer- implemented method performed by one or more processors configured by executing a code that cause the one or more processors to”	(Seo Sung-Mok ¶ [0013] the present invention classify buildings according to functions and utilize database including construction materials information, history information, periodic information of a building to practically extract information according to a kind of existing building. ¶ [0027] Referring to Fig.1, the BIM device includes controller 100, memory 110, and user interface 130. The controller 100 performs an operation for BIM according to an embodiment of the present invention which will be described below, and the memory 110 stores various information required for the operation of the BIM device and input information. ¶ [0028] memory 110 include a BIM database (DB) 120, and the BIM DB 120 may include building function information and building specification information as BIM info. ¶ [0037] 3rd - 5th sentences: In optimization processor, the BIM device extracts predetermined value one by one in a range of each BIM operation factor and then generates predetermined number of a BIM operation factor sets. Next, the BIM device calculates power consumption :

	      / “a data collection unit connected to a computer network and configured to” /
	- “capturing object data related to actual resources utilized for a selected activity in the worksite” (Seo Sung-Mok ¶ [0008]: detect building information management BIM data exemplified at ¶ [0035], [0048] as: material information, lighting / power consumption info, ventilation & air conditioning (HVAC) info, light info. For example ¶ [0048]: as shown in (b) of Fig.4A each BIM data include BIM operation factors. For example, HVAC include H1gen, H2gen, H3gen indicating BIM operation factor such as heating info, ventilation info, and air-conditioning info. ¶ [0062] & Fig. 6 and ¶ [0064] & Fig.7 noting such information is actual information. Indeed per Seo Sung-Mok ¶ [0002] Building Energy Management System (BEMS) collects and analyzes various information of building energy management installations in real time to efficiently manage energy); 

         / “a {device} comprising: a database accessible over the computer network” / (Seo Sung-Mok ¶ [0027] Referring to Fig.1, the BIM device includes a controller 100, a memory 110, and a user interface 130. The controller 100 performs an operation for BIM according to an embodiment of the present invention which will be described below, and the memory 110 stores various information required for the operation of the BIM device and input information. ¶ [0028] Specifically, the memory 110 may include a BIM database (DB) 120, and the BIM DB 120 may include building function information and building specification information as BIM information)
	
	- “accessing, 
         (Seo Sung-Mok ¶ [0027] BIM database includes building function information & building specification information as BIM information, to be acquire at ¶ [0033] last sentence from the BIM database. Sung-Mok ¶ [0013] 1st sentence: noting the database 

 	/ “a processing module configured to” /:	
	- “identifying, from the BIM files, one or more other activities similar to the selected activity” (Seo Sung-Mok ¶ [0034] 2nd sentence: when the existing building used to be a hospital but has currently been changed to a hotel, the BIM device acquires info on the hospital as past building function or activity and acquires info on the hotel as current building function or activity. ¶ [0047] Referring to Fig.4A, when building function or activity info has been acquired in step 400, the BIM device acquires BIM data according to the acquired building function or activity information in step 410.(a) of Fig.4A illustrating an example of BIM data when current building function info (hotel) and past building function info (hospital & dormitory) are acquired as a corresponding building is an existing building. ¶ [0050] 1st sentence: When all BIM data for each piece of building function info has been acquired, the BIM device selects BIM data to be used and configures a suitable range for a BIM operation factor related to selected BIM data. For example at ¶ [0059] range of BIM operation factor for BIM data of the hotel and hospital are similar overlap in Fig.5B); 
	
	- “estimating, using a prediction model, required resources for the selected activity by extrapolating the historic data related to consumed resources associated with the one or more other activities” (Seo Sung-Mok ¶ [0037] 3rd - 5th sentences: BIM device extracts predetermined value one by one in a range of each BIM operation factor then generates predetermined number of BIM operation factor sets. Next BIM device calculates power consumption through simulation for each BIM operation factor set. Further, the BIM device compares power consumption, which is obtained when past history information of a corresponding building is collected, with the calculated power consumption to calculate an error. ¶ [0038] 2nd - 3rd sentences: BIM operation factor set where the error is minimized relates to a modeling input factor for the building and may predict energy consumption based on a future climate. In an algorithm development step, an algorithm selection or an operation factor value selection may be performed through a process of identifying whether an energy consumption prediction error, which is obtained through modeling, corresponds to a satisfied error range. ¶ [0013] 2nd sentence: the present invention may rd sentence, ¶ [0062]-¶ [0065]); 
	
	- calculating a variance between the estimated required resources and actual resources utilized for the selected activity
	(Seo Sung-Mok ¶ [0054] noting a first example when 5 BIM operation factors of HVAC, which are H1gen, H2gen, H3gen, H4gen, and H5gen, exist, a plurality of ranges may be configured using an average value and a variance value for each operation factor.
	Seo Sung-Mok ¶ [0058] 2nd sentence: A range (U ϵ [15:25]) (average μi =20, variance 3 σi =5) 510 of BIM operation factor for the hotel is not overlapped with a range (U ϵ [0:10])(average μi =5, variance 3 σi =5) 500 of the BIM operation factor for the hospital
	Seo Sung-Mok ¶ [0059] Meanwhile, the range of the BIM operation factor for the BIM data of the hotel and hospital may be overlapped as shown in Fig.5B. In this event, the range is to be widened (i.e., Dk ϵ 15:25]) in comparison with a case in which only the range (Dk ϵ [15:25]) of the BIM operation factor for the hotel is reflected. When the range is to be widened, a derivable range of the optimal BIM operation factor value is widened, and an unmodified BIM operation factor value of an actual existing building may be more accurately detected through optimization.
	Seo Sung-Mok ¶ [0063] Fig.6 illustrates a simulation result of a case in which a general BIM operation factor range configuration scheme is used. Fig.6A illustrates an actual value and a predictive value of power consumption for the month of January, and it seems that an error between the actual value and the predictive value is low so that optimization is performed well. However, if discussing an actual value and a predictive value of power consumption for the month of July shown in Fig.6B it is known that an error between the actual value and predictive value is large so that accuracy significantly falls. This may be considered as a problem which is generated because the range of the BIM operation factor is not properly applied so that the optimized BIM is not performed); 
	
	- “and providing an output based on the calculated variance”
	(Seo Sung-Mok Figs. 5A-B below and ¶ [0058] 2nd sentence: A range (U ϵ [15:25]) (average μi =20, variance 3 σi =5) 510 of BIM operation factor for the hotel is not i =5, variance 3 σi =5) 500 of the BIM operation factor for the hospital. For similar examples see Figs.6, 7 below)  

    PNG
    media_image1.png
    546
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1019
    700
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1017
    723
    media_image3.png
    Greyscale

Seo Sung-Mok Figs. 5-7 in support of rejection arguments
Seo Sung-Mok teaches or suggests:
/“a {device} comprising: a database accessible over the computer network”/
	- “accessing, , a database comprising Building Information Modelling (BIM) files for the worksite, the BIM files comprising historic data about consumed resources for multiple activities in the worksite”

Seo Sung-Mok does not explicitly recite “server” & “computer network” in:
       / “a central server comprising: a database accessible over the computer network” /
      - “accessing, over a computer network, a database comprising Building Information Modelling (BIM) files for the worksite, the BIM files comprising historic data about consumed resources for multiple activities in the worksite” as claimed.

Kulusjarvi however is found by Examiner as analogous art because it discloses at ¶ [0002] quality checking and benchmarking of modeled resources using building information modeling - BIM further stored at ¶ [0066] together with quality data or as separate files,
and benchmarked against similar BIM models at ¶ [0012] 4th - 5th sentences. 

Kulusjarvi in such analogous art of BIM resource management teaches or suggests:      
       / “a central server comprising: a database accessible over the computer network” /
       - “accessing, over a computer network, a database comprising Building Information Modelling (BIM) files for the worksite, the BIM files comprising historic data about consumed resources for multiple activities in the worksite”
	(Kulusjarvi ¶ [0069] As illustrated in Fig.3, BIM devices 20 operate in a networked environment using logical connections 122 to the QQAB Server 30 and one or more remote BIM devices 20a,b,c.  By way of example, the remote BIM devices 20a, 20b, 20c can be a personal computer, portable computer, a server, a router, a network computer, a wireless connected tablet or mobile device, a peer device or other common network node, and so on.  The remote BIM devices 20a, 20b, 20c can be comprised of the same components discussed above.  Logical connections between the BIM devices 20, 20a,b,c and the QQAB server 30 be made via a local area network (LAN) and a general wide area network (WAN), including, but not limited to, the Internet 122.  Such network connections can be through a network adapter 110. A network adapter 110 can be 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Seo Sung-Mok’s “methods” / “system” to include Kulusjarvi’s teachings above to provide customization in data retrieval and storage by allowing the databases to be centralized or distributed across multiple systems (Kulusjarvi ¶ [0066] last sentence and MPEP 2143 C, D and/or G) through conventional arrangements of networks (Kulusjarvi ¶ [0069] last sentence & MPEP 2143 C, D and/or G). On the processing side, Kulusjarvi would further better understand the level of problems in the model and give a more concrete and accurate measure for benchmarking the quality of a model (Kulusjarvi ¶ [0006] & MPEP 2143 G), in a predictable manner well-within the confines of one or ordinary skills in the art (Kulusjarvi ¶ [0037] last sentence, ¶ [0050] 1st sentence, ¶ [0054] 2nd sentence, ¶ [0108] & MPEP 2143 G).
Further, the claimed invention can also be viewed as a mere combination of old structural and functional elements in similar BIM resource management field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Seo Sung-Mok’s view of Kulusjarvi above, the results of the combination would fit as pieces of a puzzle in a predictable manner. For example Kulusjarvi confirms at ¶ [0069] last sentence that such networking environments are conventional and commonplace in offices, enterprise-wide computer networks, intranets, cellular networks and the Internet 122 (MPEP 2143 A).
Claims 2, 11
Seo Sung-Mok / Kulusjarvi teaches all the limitations above. 
Seo Sung-Mok further teaches or suggests: “wherein providing the output comprises refining the prediction model based on the calculated variance” (Seo Sung-Mok Figs. 5A-B & ¶ [0050] last sentence: a range is configured based on a history & rate of the building, so as to reduce uncertainty and thus improve accuracy. Specifically per ¶ [0058]: the range (U ϵ [15:25]) (average μi =20, variance 3 σi =5) 510 of BIM operation factor for the hotel is not overlapped with a range (Uϵ[0:10])(average μi =5, variance 3 σi=5) 500 of BIM k ϵ [0:10], [15:25]) of the BIM operation factors for the current history and the past history, i.e., the hotel and the hospital have been reflected, a substantially optimal BIM operation factor value may be more accurately determined in comparison with existing method which does not reflect past history (i.e., conventionally, only the range (Dk ϵ [15:25]) of the BIM operation factor for the hotel is reflected. ¶ [0050] last sentence: the range is configured based on a history and a rate of the building, so as to reduce the uncertainty and thus improve the accuracy. ¶ [0065] last sentence: when an adaptive BIM operation factor range according to the embodiment of the present invention is reflected, accuracy of building modeling may increase).

Claims 3, 12
Seo Sung-Mok / Kulusjarvi teaches all the limitations above. 
Seo Sung-Mok further teaches or suggests: “wherein the object data is captured by feeding, using a data collection unit ” (Seo Sung-Mok ¶ [0050] 1st sentence: When all BIM data for each piece of building function information has been acquired, the BIM device selects BIM data to be used and configures a suitable range [for parameters] for a BIM operation factor related to selected BIM data. For example Seo Sung-Mok ¶ [0059] noting the range [for parameters] of BIM operation factor for BIM data of the hotel & hospital overlap in Fig.5B. Seo Sung-Mok ¶ [0051] Fig. 4B illustrates a process of configuring multiple ranges (domains) for a BIM parameter according to an embodiment of the present invention. Seo Sung-Mok ¶ [0056] Fig.5 illustrates a BIM parameter range having two characteristics according to an embodiment of the present invention).

Seo Sung-Mok does not explicitly recite:
	- “…data collection unit connected to the computer network” as claimed. 
Kulusjarvi in such analogous art of resource management for teaches or suggests:
	- “…data collection unit connected to the computer network”
	      (Kulusjarvi ¶ [0067] the user can enter commands and information into the BIM device 20 via an input device. Kulusjarvi ¶ [0069] As illustrated in Fig.3, BIM devices 20 operate in a networked environment using logical connections 122 to QQAB Server 30 and remote BIM device(s) 20a,b,c. By way of example, remote BIM devices 20a,20b, 20c 
   Rationales to modify/combine Seo Sung-Mok / Kulusjarvi are above & reincorporated.

Claim 8  
Seo Sung-Mok / Kulusjarvi teaches all the limitations above. 
Seo Sung-Mok teaches or suggests:  
	- “wherein the provided output is utilized to benchmark different BIM models available for the worksite” (Seo Sung-Mok Fig.4A, BIM 400 vs 410, Fig.4B 410vs 420 vs 430, Fig. 5A vs Fig. 5B, Fig.6A vs Fig. 6B, Fig. 7A vs Fig. 7B, also Fig.9 y1,t vs y2,t vs y3,t)

Kulusjarvi also teaches or suggests:
	- “wherein the provided output is utilized to benchmark different BIM models available for the worksite” (Kulusjarvi presents numerous examples as follows: 
          Kulusjarvi ¶ [0070] 1st-3rd sentences: Figs. 2-5, QQAB system 10 utilize a QQAB server 30 to evaluate the quality of BIM models against other comparable BIM models.  In an aspect, the QQAB sever 30 obtains BIM models and related quality information from BIM devices 20, comprises a centralized database 218 of such BIM model data 210b and comparison (tag) data 210a, and provides means for stakeholders/users of the BIM devices 20 to compare respective BIM models against one another.
	Kulusjarvi ¶ [0088] 3rd sentence: The QQAB system 10 has now generated a measuring means (i.e., the issue density) that the user can utilize to compare quality of the BIM model to other BIM models, as discussed in more detail below. 

	Kulusjarvi ¶ [0099] 3rd - 4th sentences: Once the BIM model has been selected, the benchmark manager module 280 can then select other BIM models for comparison (step 2220).  In order for this benchmark to make sense, it is important that the BIM model is compared to other similar BIM models.  In an aspect, one way to select the comparable BIM models is to find BIM models that share tags with the selected BIM model. 
	Kulusjarvi ¶ [0100] Various different ways can be used to determine comparable BIM models.  In one aspect, a user can require the benchmarking application 206 to use already registered BIM models that share at least one tag with the selected BIM model.  In another aspect, the user can require the benchmarking application 206 to find all the registered BIM models that share selected tags with the selected BIM model.  In another aspect, the benchmarking application 206 can determine the comparable BIM models to have only same tags associated with the selected BIM model.  The criteria for determining the comparable BIM models can be determined by the user or system administrator, and are not be limited to only those means discussed herein. ¶ [0107] 1st-3rd sentences: Once comparable BIM models have been selected (2220), the benchmark manager module 280 then provide benchmark 400 (2230), as illustrated in Fig. 22.  In order for the benchmark 400 to be effective it must be able to show how the selected BIM model 402 stands in relation to comparable BIM models.  In an aspect, the benchmark 400 utilizes the measurable means of the selected BIM model and the comparable BIM models.
	Kulusjarvi Mid-¶ [0107]: in Fig.22, the issue density of the selected BIM model 402 (MODEL_ID 00XF45T9) is highlighted to depict where it stands relative to other comparable BIM models.  As shown in Fig. 22, benchmark 400 can also divide the range of the issue densities of the other BIM models into specific sections (e.g. quartiles) which indicate if issue density is of good quality 404, average quality 406, or bad quality 408).





Claims 5, 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Seo Sung-Mok / Kulusjarvi as applied to claims 2, 11 above, in further view of 
	* Phung; Tam A. US 20140337145 A1 hereinafter Phung. As per,
Claims 5, 14 
Seo Sung-Mok / Kulusjarvi teaches all the limitations above. 
Seo Sung-Mok still teaches or suggests:
	- “wherein the refined prediction model is utilized to generate suggestions for
	(Seo Sung-Mok ¶ [0085] 2nd-3rd sentences: climate based energy consumption prediction, abnormal state monitoring, and building modeling can effectively manage building energy are possible, these reflect new/existing building characteristic, a periodic characteristic, and a history of past building, and an optimized solution is detected based on the distribution range optimization scheme so that a more realistic and highly accurate modeling is performed. Therefore, energy simulation modeling through measurement may be simple, and modeling having high accuracy when using reference information defined in the standard may be performed). 
	Rationales to modify/combine Seo Sung-Mok / Kulusjarvi are above.

Seo Sung-Mok / Kulusjarvi as a combination does not explicitly recite: 
	- “wherein the refined prediction model is utilized to generate suggestions for procurement of resources for the activities in the worksite” as claimed. However

Phung in analogous resource management by building info model teaches or suggests: 
	- “wherein the refined prediction model is utilized to generate suggestions for procurement of resources for the activities in the worksite” (emphasis added)
	(Phung ¶ [0032] by maintaining building information, mandate, certification, rating and incentive information (among other types of information), and group buy information, purchasing patterns may be changed. Phung ¶ [0033] 3rd-4th sentences: Auto-generated group buy opportunities or deals are based and/or patterned after other similarly-situated building stakeholders who previously generated compatible group buy opportunities or that may have been presented with similar deals. For example, knowing that the goals of 
	Phung ¶ [0010] 3rd sentence: If offered or available, green products and/or services available for sale may be highlighted at 112
	Phung ¶ [0022] 3rd sentence: such deals presented or suggested to customers may be represented in banner ads, dedicated green ads on mobile devices, Facebook fan pages, the dashboard 100, mobile Apps, tweets and text, for example).

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Seo Sung-Mok / Kulusjarvi “methods” / ”system” to further include Phung’s teachings to implement integration of GPS, green-rated customers, businesses and products, group buying, wish lists, social networks, credit card purchase info feedback enables effective marketing & rewards programs for merchants. This integration creates more opportunities for deals to close due to the transparency of green characteristic of businesses products and purchases (Phung ¶ [0022] 3rd sentence & MPEP 2143 G). Phung would also be incentivized by market forces to effectively track purchases to enable a more accurate and automated tuning of green ratings of the business and rewarding those who actually contributed to a business' increased green rating. In other words, rewards may flow, according to one embodiment, both to those who have a higher green rating and also to those customers who invest (via purchases, for example) towards a company's sustainability (Phung ¶ [0023]& MPEP 2143 F and/or G). Moreover additional savings may be realized by creating group buys to leverage the increased market power of groups to comply with future mandates, before the mandate even takes effect. Such efforts may lead to a greater green certification rating, which may create a better value for investors and higher overall building performance due to improved planning (Phung ¶ [0038] last sentence & MPEP 2143 F and/or G). 
 Further, the claimed invention can also be viewed as a mere combination of old elements in a similar resource management by building information modeling field of endeavor. In such combination each element merely would have performed the same Seo Sung-Mok / Kulusjarvi in further view of 
Phung, the results of the combination were predictable (MPEP 2143 A).

Claim 6 
Seo Sung-Mok / Kulusjarvi / Phung teaches all the limitations above. 
Seo Sung-Mok / Kulusjarvi as a combination does not explicitly recite: 
	- “wherein the BIM files comprises historic data about time variation of: cost of resources, quality of resources, and availability of resources”, “and” 
	- “wherein the refined prediction model is utilized to generate suggestions for procurement of resources in consideration of one or more of the time variation of: cost of resources, quality of resources, and availability of resources” as claimed. However,  

Phung in analogous resource management by building info model teaches or suggests: 
	- “wherein the BIM files comprises historic data about time variation of: cost of resources, quality of resources, and availability of resources” 
          (Phung ¶ [0038] 2nd-3rd, 7th sentences: with payback on investments being captured in BIM, performance measures tied to utility use, the database servicing dashboard 100 enable verification that an entity is complying with terms of green mandates & incentives. For example, energy mandates sometimes require a predetermined % in reduction in energy. Substantial savings may be made by anticipating future mandates, amortizing the costs thereof over a greater time period and/or by achieving a desired green rating, or quality, earlier than would otherwise be possible or economically-feasible. Phung ¶ [0010] 3rd sentence: If offered or made available, green products and/or services available for sale may be highlighted at 112. Phung ¶ [0026] last 3 sentences: brick-and-mortar green establishments themselves may function as virtual catalogs of available green products and services. In turn, this enables, for example, a builder to automatically generate a catalog of his or her work that potential customers can experience first-hand, in offline, physical world. Embodiments, therefore, enable online marketing (e.g., from mobile devices or ecommnerce sites) of building information comprising, for example, building specifications in the BIM), “and” 
	- “wherein the refined prediction model is utilized to generate suggestions for procurement of resources in consideration of one or more of the time variation of: cost of resources, quality of resources, and availability of resources” 
	(Phung ¶ [0038] last 3 sentence: substantial savings may be made by anticipating 
or refining prediction on future mandates, amortizing costs thereof over a greater time period and by achieving a desired green rating earlier than otherwise be possible or economically-feasible. Additional savings may be realized by creating group buys to leverage the increased market power of groups to comply with future mandates, before the mandate even takes effect. Such efforts lead to a greater green certification rating, to create better value for investors and higher overall building performance due to improved planning. Phung ¶ [0039] 1st sentence: As suggested above, dashboard 100 is differently configured for different stakeholders. Phung ¶ [0040] 1st-2nd sentence each seller (vendor or service provider) may receive green rating based on seller's (e.g., company's) green certifications and awards. Their product or services, may also be scored and green-rated (based on products certifications or environmentally friendly claims such as saving energy, saving water, minimizing waste, recycled content, VOC content, durability, bio-based content, reusability, renewable energy, recycled packaging, or maintenance/ cleaning, for example) for procurement as part of specifying requirements or qualified green materials lists for a project. Phung ¶ [0022] 3rd sentence: such deals presented or suggested to customers may be represented in banner ads, dedicated green ads on mobile devices, Facebook fan pages, dashboard 100, mobile Apps, tweets and text, etc.).

	Rationales to modify/combine Seo Sung-Mok / Kulusjarvi / Phung are above and reincorporated. 








Claims 4, 7, 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Seo Sung-Mok / Kulusjarvi as applied to claims 1, 10 above in further view of 
	* Dharwada et al, US 20130303193 A1 hereinafter Dharwada. As per,
Claims 4, 13 Seo Sung-Mok / Kulusjarvi teaches all the limitations above. 
Seo Sung-Mok ¶ [0065] & Fig.7 further teaches  the BIM operation factor range has intersecting characteristics as in Fig.5B, Figs.7A-B illustrating actual values and predictive values of power consumption for each month, i.e., January and July and it may be known that accuracy for both or aggregated January and July are high. Thus

Seo Sung-Mok / Kulusjarvi does not go so far as explicitly reciting: “further comprising” 
	- “updating the BIM files by aggregating the captured object data related to actual resources utilized for the selected activity into the BIM files”. However, 

Dharwada in analogous managing resources in a building model teaches or suggests: 
	- “updating the BIM files by aggregating the captured object data related to actual resources utilized for the selected activity into the BIM files” (Dharwada Fig.2 & ¶ [0051] 3rd sentence: Any number of BIM equipment that corresponds to a building and/or found on a campus can be selected (e.g., an air handling unit, a roof top unit (RTU), a chiller, a security device, a piece of fire equipment, a piece of plumbing equipment, etc. ¶ [0009] 2nd sentence: displaying a floor plan of a building (e.g., single building, campus with multiple buildings, campus with multiple structures, etc.) on the mobile device. 
	Dharwada ¶ [0020] 1st sentence: The number of BIM equipment representations can be based upon actual BIM data of the building and/or campus. ¶ [0017] 2nd sentence: mobile device 100 display: a floor plan, a number of BIM equipment representations, real-time status data for the number of BIM equipment representations, and location information. ¶ [0018] 2nd sentence: the floor plan can include, but is not limited to: location of rooms 112, size of rooms, room identification, stair location 114, elevator location, emergency device location, hallways, exits, emergency exits, utility rooms, building identification, walking path identification, roads, various structures, etc. For example see
 
	Dharwada ¶ [0038] The view of the floor plan and corresponding BIM equipment can be updated to include information corresponding to current location of the location indicator 102. For example, if the mobile device 100 moves to a 2nd floor, the floor plan and corresponding BIM equipment can be updated to represent the 2nd floor plan and BIM equipment located on the 2nd floor. In same example, the location indicator 102 can also be displayed at the current location of the mobile device 100 on the 2nd floor. ¶ [0023] 3rd sentence:  if current floor plan displayed in Figure represents Floor 1 of the building, main air ducts 106-1, 106-2 can be located above ceiling of Floor 1 and below floor of Floor 2.
 	Dharwada ¶ [0068] At 358, floor plan with implemented number of BIM equipment representations& real-time status information based on a determined location is updated.	Dharwada ¶ [0069] The floor plan with the BIM equipment representations can be updated based on the determined building location. For example, if it is determined that the mobile device is within Room A, the floor plan with the implemented BIM equipment representations can be updated to include the floor plan and the BIM equipment representations within Room A).

 	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Seo Sung-Mok / Kulusjarvi  “methods”/”system” to further include Dharwada’s teachings in order to provide and efficient way of tracking the BIM data even in a small building (Dharwada ¶ [0004] & MPEP 2143 G) with the malleability, versatility and predictability of such modification further corroborated by Dharwada in at least ¶ [0011], ¶ [0078]. Also Dharwada would enhance Seo Sung-Mok / Kulusjarvi “methods”/”system” with capabilities to automatically detect problems (Dharwada ¶ [0047] - ¶ [0048] & MPEP 2143 G) and effectively provide rotate, zoom in and zoom out functions for user convenience (Dharwada ¶[0042]-[0046]&MPEP 2143 G).
	 Further still, the claimed invention can also be viewed as a mere combination of old elements in a similar field of endeavor dealing with managing resources in a building model. In such combination each element merely would have performed the same Seo Sung-Mok / Kulusjarvi in further view of Dharwada above, the results of the combination would fit together as pieces of a puzzle in a predictable manner (MPEP 2143 A).

Claim 7 
Seo Sung-Mok / Kulusjarvi teaches all the limitations above. 
Seo Sung-Mok does not explicitly recite
        -   “wherein the updated BIM files are utilized to manage schedule for delivery of resources for the multiple activities in the worksite”

Kulusjarvi however analogous art of BIM resource management for teaches or suggests:
        -  “wherein the updated BIM files are utilized 
	(Kulusjarvi ¶ [0090] 4th sentence: Fig.8 illustrates an aspect of evaluating the BIM model (method 2000), including the steps of updating the BIM Model (step 2300).
   Rationales to modify/combine Seo Sung-Mok  / Kulusjarvi are above & reincorporated. 

Seo Sung-Mok / Kulusjarvi as a combination does not explicitly recite: 
        -   “wherein the updated BIM files are utilized to manage schedule for delivery of resources for the multiple activities in the worksite” as claimed (emphasis added).

Dharwada in analogous managing resources in a building model teaches or suggests 
        -   “wherein the updated BIM files are utilized to manage schedule for delivery of resources for the multiple activities in the worksite”
         (Dharwada provides numerous examples as follows:
	Dharwada ¶ [0019] The number of BIM equipment representations can include a number of various system equipment within a building (e.g., campus, etc.). For example, the number of BIM equipment representations can include systems, such as: a heating, ventilation, air conditioning (HVAC) system, a plumbing system, an electrical system, 
as exemplary activities. The real-time status information can include information collected through a number of sensors within and/or near the number of BIM equipment. For example, the number of BIM equipment for the HVAC system can include a number of VAV boxes 108-1, 108-2, 108-3, 104-1, 104-2, 104-3. The number of BIM equipment can determine real-time status information for a particular area of HVAC system. For example, the number of VAV boxes 108-1, 108-2, 108-3, 104-1, 104-2, 104-3 can include a number of sensors to determine real-time status information for a number of characteristics (e.g., air flow, temperature of air within VAV box, temperature settings, humidity, etc.).
	Dharwada ¶ [0038] nothing a different example where the view of the floor plan and corresponding BIM equipment can be updated to include information corresponding to current location of the location indicator 102. For example, if the mobile device 100 moves to a 2nd floor, the floor plan and corresponding BIM equipment or resources can be updated to represent the 2nd floor plan and BIM equipment located on the 2nd floor.
	Dharwada ¶ [0046] 2nd sentence: noting yet another example where as the mobile device moves through the building, the rotate function can change the display viewpoint of the floor plan and corresponding BIM equipment to match a user viewpoint. Dharwada ¶ [0049] The "BIM equipment selection" function can display a status information user interface upon selection of a piece of BIM equipment. For example, if VAV box 104-1 is selected (e.g., utilizing a touch screen selection and/or a cursor selection, etc.) the status information user interface can be displayed.
 	Dharwada ¶ [0068] At 358, floor plan with implemented number of BIM equipment representations& real-time status information based on a determined location is updated.	Dharwada ¶ [0069] the floor plan with the BIM equipment [or resources] representations can be updated based on the determined building location. For example, if it is determined that the mobile device is [delivered] within Room A, the floor plan with the implemented BIM equipment representations can be updated to include the floor plan and the BIM equipment representations within Room A. Dharwada ¶ [0070] for details).
	Rationales to modify/combine Seo Sung-Mok/Kulusjarvi/Dharwada are above and reincorporated. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Seo Sung-Mok / Kulusjarvi as applied to claims 3 above in further view of 
	* Dunning; Deborah US 20130124269 A1 hereinafter Dunning. As per,
Claim 9 
Seo Sung-Mok / Kulusjarvi teaches all the limitations above. 
Seo Sung-Mok / Kulusjarvi as a combination does not explicitly recite:
 	- “wherein the one or more parameters comprises information about quality of resources utilized for the selected activity”, “and” 
	- “wherein the captured object data is utilized to benchmark vendors associated with the selected activity based on the available information about the quality of resources utilized” as claimed.  

Dunning however in analogous art of accessing data and reports via building information modeling teaches or suggests: 
	- “wherein the one or more parameters comprises information about quality of resources utilized for the selected activity” (Dunning ¶ [0067] BIM software module provide a list of products to be used in a building.  Environmental information about those products, along with its level of reliability (e.g., scientific robustness, transparency and quality per ¶ [0064] 5th sentence) may be provided in one or more reports.  These reports may be used to determine, prior to construction, the environmental impact of the building, and whether the building complies with required standards. The reports may be standardized (e.g., by industry) or customized and accessible to third parties via the Web-based portals.  Example reports are shown in in Figs. 5 to 19), “and” 
	
	- “wherein the captured object data is utilized to benchmark vendors associated with the selected activity based on the available information about the quality of resources utilized” (Dunning ¶ [0067] last sentence: Example reports are shown in in Figs. 5 to 19.
For example see Figs.6,7,9,10,12,13,15,16, benchmarking suppliers A,B,C,D etc. based on the scientific robustness, transparency, quality of resources utilized on environmental impact, human health etc. Dunning ¶ [0132]: as explained above, products and services in a given category may be compared to industry-wide performance benchmarks and to 
	
	It would have been obvious to one skilled in the art before the effective filling date of the claimed invention, to further modify Seo Sung-Mok/Kulusjarvi  “methods”/”system” to further include Dunning’s teachings as incentivized by modern policy factors such as environmental impact, human health, mechanical, safety, risk management impacts for use in the evaluation, and comparison and selection of products and services in order to advance high-performance building and health of the environment and people around the world (Dunning ¶ [0081] 4th sentence & MPEP 2143 G and/or F). The adaptability of such modification is corroborated by the high level of versatility disclosed by Seo Sung-Mok at ¶ [0027], ¶ [0086] in light of Dunning at ¶ [0137]-¶ [0143] (MPEP 2143 G).   

Further, the claimed invention can also be viewed as a mere combination of old elements in a similar building information modeling field of endeavor for accessing data and reports. In such combination each element merely would have performed the same data gathering and analysis function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Seo Sung-Mok / Kulusjarvi in view of Dunning, the results of the combination were predictable (MPEP 2143 A).

	 









Conclusion
Following prior art is made of record and considered pertinent to Applicant’s disclosure:
	* US 20160034608 A1	teaching the Updating a building information model
	
	* US 20110307281 A1 reciting at 
	¶ [0016]: … identify all changes, additions, and deletions between two revisions of a design in a BIM system and provide a quantitative analysis of the effects that such changes, additions, and deletions have on the cost of construction and schedule)
	¶ [0047] As described herein, BIM Element Specification I.D. field 206 is used to associate data between the Element Type table 220 and the Element Instance table 230. However, other ways to associate element instances with element types (one example of which is illustrated in FIG. 6 and described below) may be used as appropriate.
	¶ [0049] 2nd - 4th sentences: That is, the architect incorporates the contractor's feedback in each new BIM revision. FIG. 3 illustrates the process: Taking as input the then current (version n-1) building information model 20 and the project scope feedback 30 (which is based on building information model 20), in step 50 the architect creates a new BIM revision 22 (version n). The new BIM files 22 are then provided to the contractor for evaluation.
	¶ [0053] 2nd sentence: Because element types and element instances that have not been changed maintain the same unique identifiers in each BIM file revision, use of BIM unique identifiers in the model element inventory simplifies the identification of those element types or instances that have been added, changed, or deleted from one version to the next.
	¶ [0062] 2nd sentence: MIM system 60 automatically updates all MIM attributes for each newly added or changed element instance based on its element type as indicated in BIM Element Specification I.D. field 206, populating the MIM attribute fields with the same values stored in these fields for the associated record 201 in Element Type table 220.
	¶ [0051] Each MIM inventory 40, 42 includes elements that are extracted directly 
from the corresponding BIM files.  Accordingly, FIG. 3 shows that MIM system 60 creates at step 62 a MIM inventory 42 based on BIM files 22.  However, some elements that do not originate from the BIM files may also manually be added to the MIM database 200.  
	¶ [0052] An important aspect of the MIM inventory generating process relies on 
unique identifiers in the BIM files.  Each element type created by BIM system 5 is identified by a unique specification I.D., which is written by MIM system 60 to field 206 in step 62.  Similarly, each instance of an element created by BIM system 5 is identified by a unique element instance I.D., which is also written by MIM system 60 to field 208 in step 62.  Such unique indicia are typically not encountered by the draftsman during the ordinary course of using the BIM software but are accessible to a programmer through an application programming interface ("API").  Also at step 62, other BIM element attributes are written to fields 208 by MIM system 60 as appropriate.  Such attributes may include coordinates, vectors or other drawing and modeling attributes that may be either common to all elements of a given element type or specific to a given instance of an element. 
	¶ [0053] As illustrated by step 64 in FIG. 3, MIM system 60 performs a machine 
comparison between two element inventories--the current revision (n) 42 and the previous version (n-1) 40.  Because element types and element instances that have not been changed maintain the same unique identifiers in each BIM file revision, use of BIM unique identifiers in the model element inventory simplifies the identification of those element types or instances that have been added, changed, or deleted from one version to the next.  The changed data 50, which is detected by MIM system 60 at step 64 is made available to the contractor and is used in a quantitative analysis step 66 to rapidly provide an understanding of any implications that arise due to the changes in the new BIM files 22.
	* US 20120249539 A1 reciting at 
	¶ [0028] Step 204 may include sub-steps 204(1), 204(2), and 204(3).  At sub-step 204(1), the BIM file may be normalized to a style and format that may be required by particular three-dimensional rendering software.  After sub-step 204(1), the process 200 
	¶ [0038] At step 304, the BIM consultant 300b may revise the BIM file based on domain expertise and send modeling best practices to the architect 300a.  After step 304, the process 300 proceeds to step 306. 
	¶ [0039] At step 306, the architect 300a may integrate the modeling best 
practices from the BIM consultant 300b and revise the BIM file
	¶ [0040] At step 310, the sales team 300c may obtain, for example, the three-dimensional objects from the BIM file and product specifications from an asset repository such as, for example, the asset repository 102 of Fig.1.
	¶ [0041] At step 314, the BIM consultant 300b analyzes the public data, the supplemental data, the product specifications, the cost information from the sales team 300c, and the revised BIM file from the architect 300a.  In a typical embodiment, the BIM consultant 300b prepares an analytical model as a result of the analysis.  Preparation of the analytical model may involve establishing, based on domain expertise, input data values that are necessary for a particular type of analytical model.  For example, the input data values may be derived from the public data, the supplemental data, the product specifications, the cost information and/or the revised BIM file.
	



OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OCTAVIAN ROTARU/
Primary Examiner, Art Unit 3624
	January 19th, 2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Step 2A prong one
        2 Step 2A prong two
        3 MPEP 2106.05(f) citing Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)
        4 MPEP 2106.05(f)(2) citing Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        5 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        6 BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018);
        7 Step 2B
        8 MPEP 2106.05(d) citing Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
        9 MPEP 2106.05(d) citing “Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014)” and “Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755”